407 F.2d 1339
The UNITED STATES of America, for the Use and Benefit ofThomas D. SLIGH and M. L. Shaw, Partners, d/b/aSligh Plumbing & Heating Company,Plaintiff-Appellee,v.FULLERTON CONSTRUCTION COMPANY and Continental CasualtyCompany, Defendants-Appellants.
No. 12885.
United States Court of Appeals Fourth Circuit.
Feb. 13, 1969.

Michael H. Quinn, Columbia, S.C.  (Fulmer, Barnes, Berry & Austin, Columbia, S. C., on brief), for appellants.
Edgar L. Morris, Columbia, S. C., for appellee.
Before SOBELOFF, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of the district judge.  D.C., 296 F. Supp. 518.


2
Affirmed.